DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY CLAIM AND CROSS-REFERENCE 
2. 	This application claims priority to U.S. Provisional Patent Application Serial No. 62/753,375 filed October 31, 2018 and entitled "Source / Drain Metal Contact and Formation Thereof," the entire disclosure of which is hereby incorporated herein by reference. 
  
   			                         Allowable Subject Matter
3.        Claims 1-11, 21-29 are allowed over the prior art of the record.
             	                                                      Reasons for Allowance
4. 	The following is an examiner's statement of reasons for allowance:
5.	Regarding claims 1-11, the prior art failed to disclose or reasonably suggest forming a silicide layer over the epitaxial source/drain feature, wherein a portion of the silicide layer is below an uppermost surface of the fin; forming a seed metal layer on the silicide layer; forming a contact metal layer over the seed metal layer using a bottom-up growth approach; and depositing a fill metal layer over the contact metal layer.

6.        Regarding claims 21-25, the prior art failed to disclose or reasonably suggest epitaxially growing a source/drain feature wrapping around a top portion of the fin interposing between the first and the second spacers; forming a silicide layer wrapping around the epitaxial source/drain feature; forming a seed metal layer wrapping around the silicide layer, wherein a portion of the seed metal layer is below the topmost surface of the fin; replacing the first and second dummy gate stacks with a first and a 

7.        Regarding claims 26-29, the prior art failed to disclose or reasonably suggest forming a silicide layer over a top portion of the source/drain feature; forming a seed metal layer over the silicide layer, wherein the seed metal layer forms selectively on the silicide layer but not on the first and second sidewalls; forming a metal contact over the seed metal layer using a bottom-up growth approach; and depositing an over-burden contact over the metal contact.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899